Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 8, 2020                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  160670 & (23)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth T. Clement
            Plaintiff-Appellee,                                                                         Megan K. Cavanagh,
                                                                                                                         Justices

  v                                                                  SC: 160670
                                                                     COA: 348984
                                                                     Kalamazoo CC: 1994-000707-FC
  JOHNATHAN THOMAS,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to hold the defendant’s application for leave to
  appeal in abeyance for People v Manning (Docket No. 160034) is considered, and it is
  GRANTED. We ORDER that the application for leave to appeal the September 24, 2019
  order of the Court of Appeals be held in ABEYANCE pending the decision in Manning.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 8, 2020
         s0831
                                                                                Clerk